DETAILED ACTION
Claims 1 – 2, 4 – 8, 10 - 18 of U.S. Application No. 16850501 filed on 04/16/2020 are presented for examination. Claims 3, 9, and 19 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please change the dependency of claim 4 such that it depends on claim 1 not claim 3 is cancelled.
Claim 4 should now read:

4. (currently amended) The linear motor of claim 1 wherein magnetic attraction forces exist between each magnet pair. 




Allowable Subject Matter
Claims 1 – 2, 4 – 8, 10 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The specification was objected to in the Office Action of 01/21/2022 because of its length. The Applicant amended the abstract on 5/3/2022. The new abstract is acceptable; therefore, the specification objection is withdrawn.
Claim 16 is rejected under 35 USC 112(b) as the commutation in claim 16 was not clear if it is physical commutation or electronic commutation. The Applicant indicated that the intended commutation angle is the commutation angle from power electronics sense (see the attached NPL) and not physical sense. That being said, claim 16 is clear and thus the 112(b) rejection is withdrawn.
 The Applicant further amended independent claims 1, and 17 to overcome the applied 102, and 103 rejections. In particular the new limitations in claims 1, and 17, “…(iii) a second plurality of permanent magnets coupled to the magnet track and arranged below the first plurality of permanent magnets, wherein each of the first plurality of permanent magnets is positioned directly above a corresponding one of the second plurality of permanent magnets in connection with the magnet track to form a magnet pair, wherein the magnet track includes a plurality of tab portions, and each of the first plurality of permanent magnets and the second plurality of permanent magnets includes a stepped portion configured to mate with corresponding ones of the plurality of tab portions;…” in the combination s in claims 1, and 17 are neither anticipated nor obvious over the prior arts in record. Claims 2, 4 – 8, 10 – 16, and 18 are allowable for depending on claims 1, and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832